Citation Nr: 0914464	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

1. Entitlement to a rating higher than 10 percent for the 
scar on the dorsum of the right hand.

2. Entitlement to an effective date earlier than March 10, 
2006, for the 10 percent rating for the service-connected 
scar on the dorsum of right hand. 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1988 to November 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The scar on the dorsum of the right hand measures 8 cm. x 
11 cm.; the scar is not deep or the scar does not cause 
limitation of motion and exceeds 39 sq. cm; the scar is not 
associated with underlying soft tissue damage and does not 
cover an area of 929 square cm. or greater; the scar is not 
unstable; and the scar does not cause limitation of function 
of the wrist or hand. 

2. There was no pending claim or informal claim for increase 
for the scar on the dorsum of the right hand before March 10, 
2006, and it was not factual ascertainable that an increase 
in disability had occurred before March 10, 2006. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for the 
scar on the dorsum of the right hand have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 780, 7803, 7804, and 7805 (2008).

2. The criteria for an effective date earlier than March 10, 
2006, for the 10 percent rating for the scar on the dorsum of 
the right hand have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. 

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2006.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, an 
increase in severity of the service-connected disability and 
the effect that worsening has on employment and daily life.  
The Veteran was informed that VA would obtain VA records and 
records from other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice in 
included the provisions for the effective date of a claim and 
for the degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication 
notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006) (notice of the elements of the claim); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating an increase in severity and the effect that 
worsening has on employment and daily life, except for 
general notice of the criteria of the Diagnostic Code under 
which the claimant is rated).

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the Veteran is rated, at this 
stage of the appeal, when the Veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, a reasonable person 
could be expected to understand from the notice what the 
criteria were for rating the disability, for this reason the 
limited content error did not affect the essential fairness 
of the adjudication, rebutting the presumption of prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
afforded the Veteran a VA examination. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Scar on the Dorsum of the Right Hand

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Factual Background

On VA examination in August 2006, the scar was described as 
smooth and slightly darker then the rest of the skin.  There 
was no elevation or depression.  The scar measured 8 cm. by 
11 cm. extending from just above the wrist to the carpal 
metacarpal joints.  There was tenderness upon palpation.  
There was no adherence to the underlying tissue or soft 
tissue damage or breakdown.  There was no limitation of 
motion or loss of function.  The VA examiner concluded the 
scar was well healed. 

Analysis

The scar on the dorsum of the right hand is currently rated 
10 percent under Diagnostic Code 7804 on the basis of a 
superficial painful scar on examination, which is the maximum 
rating under this Diagnostic Code 7804. 

Other potential Diagnostic Codes are Diagnostic Codes 7801, 
7802, 7803, and 7805.



Under Diagnostic Code 7801, the criterion for a 10 percent 
rating is a deep scar, one that is associated with underlying 
soft tissue damage, or one that causes limitation of motion 
and exceeds 39 sq. cm.  On VA examination, although the scar 
exceeded 39 sq. cm. (8 cm. x 11 cm. = 88 sq. cm.), the scar 
was not depressed.  There was no adherence to the underlying 
tissue or soft tissue damage or limitation of motion of the 
hand or wrist.  For these reasons, the criterion for a 
separate 10 percent rating for a scar under Diagnostic Code 
7801 has not been met.  

Under Diagnostic Code 7802, the criterion for a 10 percent 
rating is a superficial scar that does not cause limitation 
of motion, but exceeds 929 square cm.  On VA examination, the 
scar measured 88 sq. cm. without limitation of motion.  As 88 
sq. cm. does not more nearly approximate or equate to 929 sq. 
cm., the criterion for a separate 10 percent rating for a 
scar under Diagnostic Code 7802 has not been met. 

Under Diagnostic Code 7803, the criterion for a 10 percent 
rating is a superficial, unstable scar.  An unstable scar is 
one where there is frequent loss of covering of skin over the 
scar, and a superficial scar is one not associated with 
underlying soft tissue damage.  On VA examination, the scar 
was not depressed.  There was no soft tissue damage or skin 
ulceration or breakdown.  For these reasons, the criterion 
for a separate 10 percent rating for a scar under Diagnostic 
Code 7803 has not been met. 

Under Diagnostic Code 7805, a scar may be rated on limitation 
of function of the affected part.  Under Diagnostic Code 
5215, the criteria for a 10 percent rating for limitation of 
motion of the wrist are dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  Limitation 
of function of the hand is based on limited function of the 
fingers.  Under Diagnostic Code 5224, the criterion for a 10 
percent rating for either the thumb, index finger, or long 
finger is ankylosis.  Under Diagnostic Code 5228, the 
criterion for a 10 percent rating for the thumb is a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers.  Under Diagnostic Code 5229, the criterion for a 
10 percent rating for either the index finger or long finger 
is a gap of one inch (2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees. 

Under Diagnostic Codes 5155 and 5156, the criterion for a 10 
percent rating for either the ring or little finger is 
amputation without metacarpal resection.  

The rating factors for a disability of the musculoskeletal 
system included functional loss due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 204-07 (1995). 

On VA examination, there was no limitation of motion or loss 
of function of the wrist or hand.  In the absence of evidence 
of limitation of dorsiflexion or palmar flexion of the wrist 
or ankylosis or limitation of motion of the thumb, index 
finger, or long finger or amputation of the ring finger or 
little finger, a separate 10 percent rating for a scar under 
Diagnostic Code 7805, considering limitation of function of 
the wrist or hand have not been met. 

As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent for the scar on the dorsum of 
the right hand under either Diagnostic Code 7804 or other 
potentially applicable Diagnostic Codes, the benefit-of-the-
doubt standard of a proof does not apply.  38 U.S.C.A. § 
5107(b).

Effective Date

The effective date of an award of increased compensation for 
a service-connected disability shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).

There is an exception in that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, provided that the 
application therefore is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).

Factual Background

The Veteran first filed a claim of service connection for a 
scar on the dorsum of the right hand in February 2004.  At 
that time, the Veteran gave an address with a zip code ending 
in "88."  In August 2004, the Veteran again provided an 
address with a zip code ending in "88."

The rating decision of November 2004, granting service 
connection, was mailed to the Veteran to the address ending 
in the "88" zip code as previously provided by the Veteran.

The Veteran filed a notice of disagreement one month later, 
December 2004, and provided a return address with a zip code 
ending in "88."  In February 2005, the Veteran elected, in 
a document and envelope both containing a return address with 
a zip code ending in "88," to have the ratings decision 
reviewed by a Decision Review Officer.  In May 2005, the 
Veteran sent two letters to VA inquiring about the status of 
his claim and in both letters, the zip code of his return 
address ended in "88."

The RO prepared a statement of the case and mailed it to the 
Veteran on October 26, 2005.  The Veteran filed a substantive 
appeal in March 10, 2006.  After the RO advised the Veteran 
that his substantive appeal was not timely, the Veteran filed 
a claim for increase in June 2006.  

In September 2006, the RO granted a 10 percent rating for the 
scar, effective in June 2006.  Later in a rating decision in 
March 2007, the RO amended the effective date of the 10 
percent rating to March 10, 2006, the date the Veteran's late 
substantive appeal was received by VA.

VA records in 2005 contain no complaint or finding pertaining 
to the scar on the dorsum of the right hand.  

Analysis

In a rating decision in November 2004, the RO granted service 
connection for the scar on the dorsum of the right hand and 
assigned a noncompensable rating.  After the Veteran was 
notified of the rating decision and of his appellate rights, 
he did not perfect an appeal of the noncompensable rating by 
timely filing a substantive appeal.  And the Veteran did not 
appeal the RO's determination that the substantive appeal was 
untimely, and by operation of law, the rating decision of 
November 2004, assigning a noncompensable rating became 
final.   

In the absence of a properly perfected appeal, the Board is 
without jurisdiction to determine the merits of the appeal, 
and the determination becomes final.  38 U.S.C.A. § 7105.

As for the Veteran's argument that the RO sent the statement 
of the case to the wrong address and he did not receive 
proper notification.  In every correspondence, the Veteran 
indicated that he lived at the same street address and city 
with the same "88" zip code that the RO used to mail the 
statement of the case.  

At no point, did the Veteran notify VA that a different zip 
code should be used.  In absence of evidence to the contrary, 
VA may rely on the last known address of record for the 
mailing of notice.  For this reason, the Board rejects the 
Veteran's allegation that he did not receive proper notice, 
pertaining to the initial noncompensable rating for the scar 
on the dorsum of the right hand.

As the Veteran did not appeal the foregoing rating decision 
and in the absence of a specific allegation of clear and 
unmistakable error, the RO decision of November 2004 became 
final and is not subject to further review based on the 
evidence then of record.

The effective date then for any subsequent claim for increase 
must be determined in relation to the claim that was filed 
after the rating decision in November 2004.  

In this case, the RO construed the untimely substantive 
appeal as a new claim for increase, which was received at the 
RO on March 10, 2006, and subsequently increased the rating 
to 10 percent, effective from the date of receipt of the 
claim for increase. 

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.

Under 38 C.F.R. § 3.157, the date of VA outpatient 
examination will be accepted as the date of receipt of the 
claim, but only when such report relates to an examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such treatment.

The record is devoid of any communication from or action on 
the part of the Veteran, which could constitute a claim or 
indicate intent to apply for an increase for the scar between 
the last final RO rating decision of November 2004 and March 
10, 2006, the date of receipt of the current claim for 
increase.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.

Also there is no informal claim, namely, a record of VA 
outpatient treatment between the last final RO rating 
decision of November 2004 and March 10, 2006, under 38 C.F.R. 
§ 3.157.

For these reasons, there was pending claim, intent to file a 
claim, or informal claim for increase prior to March 10, 
2006.



As for the effective-date provisions that the effective date 
is either date of receipt of claim, that is, March 10, 2006, 
or the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, 
provided that the application was received within one year 
from such date, in other words, any date between March 10, 
2005, and March 10, 2006.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)

In the absence of any evidence of an increase in severity of 
the scar on the dorsum of the right hand at any time between 
March 10, 2005, and March 10, 2006, it was not factually 
ascertainable that an increase had occurred within the 1 year 
prior to March 10, 2006, to trigger the exception to the 
general rule under 38 C.F.R. § 3.400(o)(2).  

As the preponderance of the evidence is against the claim for 
an effective date before March 10, 2006, for the 10 percent 
rating for the scar on the dorsum of the right hand, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C. § 5107(b).

ORDER

A rating higher than 10 percent for the scar on the dorsum of 
the right hand is denied.

An effective date earlier than March 10, 2006, for the grant 
of a 10 percent rating for the scar on the dorsum of the 
right hand is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


